Order entered September 13, 2018




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00215-CV

                                RUTH TORRES, Appellant

                                             V.

     THE CONTINENTAL APARTMENTS, ALL CITIES TOWING, INC., & CITY
                   VEHICLE STORAGE, INC., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03695-D

                                         ORDER
       Before the Court is appellees All Cities Towing, Inc. and City Vehicle Storage, Inc.’s

motion to extend time to file brief. We GRANT the motion and ORDER the brief be filed no

later than October 17, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE